Order of filiation reversed and the information dismissed on the ground that the statute limiting the time of commencement of paternity proceedings (Inferior Criminal Courts Act, § 64) prescribes that such proceedings must be brought within two years after the birth of the child, without prejudice, however, to a suit brought by the department of public welfare in behalf of the child if it should more fully appear that there is danger of the child becoming a public charge. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.